 1
 2
                                                                         JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     JULIO PANO,                       ) NO. CV 19-10521-ODW (KS)
11                                     )
                     Plaintiff,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   COUNTY OF LOS ANGELES, et al, )
                                       )
15                   Defendants.       )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Dismissing the Complaint, IT IS ADJUDGED that this
19   action is dismissed without prejudice.
20
21   DATED: June 8, 2021
22                                                    ________________________________
23                                                             OTIS D. WRIGHT
                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                               1
